Title: From George Washington to Jonathan Boucher, 15 August 1770
From: Washington, George
To: Boucher, Jonathan

 

Revd Sir
Mount Vernon Augt 15th 1770.

Your favour of the 13th this Instant came to hand, & we have to thank you for your care of the Medicines sent by Mr Johnson—We are glad to hear that you and Jack were well—Patcy has been very unwell since we had the pleasure of seeing you, not only with her old complaint, but the Ague and fever also, but from the latter she has recoverd.
Miss Boucher favourd us with her Company at Fredericksburg & committed a Letter (& Book) to my care to be forwarded to you by Joe (who we expected to find here upon our return) but as the Letter is large, & it was not intimated that haste was requisite, I have judgd it bettr to keep the packet till Jacks arrival than to run you to the expence of Postage. Wednesday next is dancing day, it will be necessary therefore for Jack to be here on Tuesday—by him I shoud be much obligd to you for sending me samples of all the bever Coatg in Annapolis with the lowest ready money prices—at the sametime please to mention whether there be Buttons bindg & Twist to them or not. Mrs Washingon joins me in Complimts to you—& desires her love may be added to her Lazy Son as does dear Sir Yr Most Obedt Ser.

Go: Washington


Please to inform me if there is any ship that will Sail soon for London that you get a Letter on board of after Jacks return.

